Hamm, J.
Appeal by the People from an order of the County Court of Delaware County dismissing the indictment of and discharging the defendant. The defendant was indicted for commission of the misdemeanor of criminal contempt in violation of subdivision 1 of section 600 of the Penal Law. The Justice of the Peace acting as a Magistrate did not invoke a proceeding to punish for contempt pursuant to section 19 of the Justice Court Act. The sufficiency of the indictment is not in issue. We find without merit the defendant’s contention that the Magistrate’s exclusive jurisdiction in a civil proceeding to punish for criminal contempt precludes an indictment under section 600 of the Penal Law for the crime of criminal contempt (People ex rel. Deal v. Williams, 51 App. Div. 102; see, also, People ex rel. Sherwin v. Mead, 92 N. Y. 414; People ex rel. Frank v. McCann, 253 N. Y. 221, 224; Matter *780of Amato [People v. “ John Doe ”], 204 Misc. 454). Order reversed, and indictment reinstated. Herlihy, J. P., Reynolds, Taylor and Aulisi, JJ., concur.